Citation Nr: 0206840	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  00-24 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a mid-stomach hernia as a result of 
Department of Veterans Affairs (VA) treatment in July 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

The veteran had active service from January 1951 to December 
1952. 

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

Additionally, the Board finds that August and October 2001 
statements from the veteran include inferred claims of 
entitlement to service connection for sexual dysfunction and 
of entitlement to an increased disability evaluation for a 
scar in the right groin.  As such, these issues are referred 
to the RO for appropriate action. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  On July 31, 1998, the veteran underwent a surgical 
procedure to repair an abdominal aortic aneurysm, and an 
August 1998 esophagogastroduodenoscopy (EGD) revealed he had 
a hiatal hernia.

3.  The veteran does not suffer from a mid-stomach hernia 
which was proximately caused by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of fault on VA's part.  The veteran's mid-stomach hernia was 
reasonably foreseeable at the time of the July 31, 1998 VA 
surgery.



CONCLUSION OF LAW

The criteria for the entitlement to compensation under 38 
C.F.R. § 1151 for a mid-stomach hernia have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991& Supp. 2001); 38 C.F.R. § 
3.358 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.159).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. 
§ 3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via the October 2000 statement of the 
case, a February 2001 RO letter, and the March 2001 and March 
2002 supplemental statements of the case, of the evidence 
needed to prove his claim on appeal.  The notification 
requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent a VA examination in December 2001.  
Additionally, the veteran's treatment records from the San 
Antonio VA Medical Center (VAMC) from 1998 to 2000 have been 
obtained.  No additional unobtained evidence, which may aid 
the veteran's claim or that might be pertinent to the bases 
of the claim, has been identified.  Furthermore, the veteran 
was given the opportunity to present testimony at a personal 
hearing, but he has declined such opportunity.  Thus, the 
duty to assist requirement has been satisfied as well.

Finally, the veteran has been provided with specific 
information concerning the VCAA, via a February 2001 RO 
letter.  As such, the present appeal in reference to the 
issue addressed in this decision is in compliance with the 
requirements of the new law, as discussed above. 

At present, the veteran contends that he is entitled to 
compensation under 38 U.S.C.A. § 1151 for a mid-stomach 
hernia as a result of VA treatment in July 1998.  
Specifically, on July 31, 1998, the veteran underwent a 
surgical procedure to repair an abdominal aortic aneurysm 
(AAA).  In an October 2000 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that his hernia was 
not a normal consequence of his July 1998 surgery.  And, per 
an April 2002 VA form 646 (Statement of Accredited 
Representation in Appealed Case), the veteran contends he did 
not know that an umbilical hernia was one of the risks 
secondary to his abdominal aortic aneurysm repair.

The law provides that the VA must pay disability compensation 
to a veteran in the same manner as if such disability, 
aggravation or death were service-connected under the 
following circumstances: if the veteran suffers from 
additional disease or injury, or an aggravation of an 
existing disease or injury, caused as a result of VA 
training, hospitalization, medical or surgical treatment, or 
examination; or caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the veteran's willful misconduct.  38 
U.S.C.A. 
§ 1151 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.358, 3.800 
(2001).  Competent medical evidence is required to support 
claims involving a medical diagnosis.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

For claims filed on or after October 1, 1997, as in this 
case, a claimant is required to show fault or negligence in 
medical treatment.  Specifically, the claimant must show that 
he/she suffers from additional disability or death which was 
caused by VA hospital care, medical or surgical treatment or 
examination; and that the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  In the alternative, the claimant must show 
that he/she suffers from additional disability or death which 
was caused by VA hospital care, medical or surgical treatment 
or examination; and that the proximate cause of the 
additional disability was an event which was not reasonably 
foreseeable.  See 38 U.S.C.A. § 1151 (a)(1)(A) and (B) (West 
1991 & Supp. 2001); 63 Fed. Reg. 31,263 (1998); VAOPGCPREC 
40-97 (Dec. 31, 1997); Pub. L. No. 104-204, § 422(b)(1), (c), 
110 Stat. 2926-27 (1996).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

It is also necessary to show that additional disability 
actually resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.358(c)(1), (2).  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  38 C.F.R. § 
3.358(c)(3).

With respect to the medical evidence, medical records from 
the San Antonio VA Medical Center (VAMC) dated from 1998 to 
2000 show the veteran underwent a surgical procedure in July 
1998 to repair an abdominal aortic aneurysm (AAA).  A VA 
operation report dated July 31, 1998, shows that the surgical 
procedures accomplished that day included repair of abdominal 
aortic aneurysm with 18 millimeter Dacron tube graft, and 
placement of inferior vena cava Greenfield filter via a left 
femoral vein approach.  Subsequently, in August 1998, the 
veteran underwent an esophagogastroduodenoscopy (EGD) which 
revealed a hiatal hernial.  Additionally, October 1998 
treatment records show that the veteran had some mid line 
tenderness secondary to the incision associated with his July 
1998 abdominal aortic aneurysm surgery, and a December 1998 
EGD further confirmed that the veteran had a small hiatal 
hernia.  Lastly, these records include June 2001 notations 
indicating the veteran had a small umbilical hernia status 
post AAA repair.

In December 2001, the veteran was examined by VA.  At this 
time, his abdomen was protuberant and had a 16 1/2 inch 
incision beginning at the umbilicus and extending down the 
midline, around the left of the umbilicus, to near the 
symphysis pubis.  As well, his umbilicus revealed a small 
umbilical hernia.  The veteran was 5 feet 5 inches tall, and 
weighed 270 pounds.  The diagnosis was umbilical hernia 1.5 
by 1.5 centimeters in size occurring postoperatively after an 
incision 16 inches in length made for the repair of an 
abdominal aneurysm.  Upon examination, the examiner noted 
that in a large protuberant abdomen, there is unusual amount 
of stress around the area of the umbilicus and, although 
there is no technical fault in the closure of the abdomen at 
the time of the surgery, such large protuberant abdomen can 
predispose to a postoperative hernia in the normal activities 
of daily life.  In this case, the examiner opined that the 
veteran's umbilical hernia was not due to the carelessness, 
neglect, lack of proper skill, error in judgment or similar 
incidents of fault on the part of the VA medical personnel.  
The reasons for its occurrence were all well understood by 
surgeons who perform this type of surgery in people who are 
obese.  And, in a patient with a huge abdominal incision, as 
in this case, an overweight patient has maximum stresses 
around the umbilicus which may result in an umbilical hernia 
following this major type of surgery. 

Upon a review of the evidence, the Board finds that the 
evidence does not show that the veteran's mid-stomach hernia 
was proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instances of 
fault on the part of VA's medical personnel in performing the 
July 31, 1998 abdominal aortic aneurysm.  Such was the expert 
opinion noted in the December 2001 VA examination report 
described above.  Additionally, the December 2001 VA 
examination report shows that the veteran is 5 feet 5 inches 
tall, and weighs 270 pounds.  And, given the veteran's weight 
and height, there is an unusual amount of stress around the 
area of the umbilicus, which predisposed him to a 
postoperative hernia.  As such, the veteran's mid-stomach 
hernia was reasonably foreseeable at the time of the July 31, 
1998 VA surgery.  

Therefore, the Board finds that, as the requirements for the 
entitlement to compensation under 38 C.F.R. § 1151 for a mid-
stomach hernia have not been met, the veteran's claim must be 
denied.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.358 (2001).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

The appeal for compensation under the provisions of 38 
U.S.C.A. § 1151 for a mid-stomach hernia as a result of VA 
treatment in July 1998 is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

